Title: To Alexander Hamilton from Jeremiah Olney, 24 November 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, November 24, 1791. “Though I have no doubt but that the Schooner Alice was within Four leagues of Land when the Officer from on board the Argus Cutter demanded a Manifest of Captain Andrus; yet I have thought it prudent, before I commence a Prosecution, to put the question to Capt. Maltbie, in a letter which I have written to go by this Post. The Vessel is the property of Messrs. Brown & Francis of this Town.…”
